Case 4:20-cv-00896-ALM-KPJ Document 32-1 Filed 02/08/21 Page 1 of 1 PageID #: 620




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

   MICHAEL MOATES,

                               Plaintiff,
          v.

   FACEBOOK, INC.,                                 Civil Action No. 4:20-cv-00896-ALM-KPJ

                               Defendant.



                              ORDER ON
             PLAINTIFF’S MOTION FOR ORAL ARGUMENT ON
    DEFENDANT’S MOTION TO DISMISS AND MOTION TO TRANSFER VENUE

         Pending before the Court is Plaintiff’s Motion for Oral Argument on Defendant’s Motion

  to Dismiss and Motion to Transfer Venue. After careful consideration, Plaintiff’s motion is

  GRANTED DENIED.
